                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GREGORY SCOTT GOODYEAR,

                Petitioner,

v.                                                           Case No.: 2:20-cv-88-FtM-38MRM

MARK INCH,

                Respondent.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Petitioner Gregory Scott Goodyear’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (Doc. 1) filed in the Northern District of Florida on

February 6, 2020. The Northern District transferred the case to this Court (Doc. 2) on

February 7, 2020. The Court takes judicial notice of its files which reveal Petitioner filed

a petition for writ of habeas corpus under 28 U.S.C. § 2254 on January 13, 2020,

challenging his detention on the same grounds which remains pending at case no. 2:20-

cv-29-FtM-JES-MRM.2 Petitioner may not proceed in two separate actions on the same

claim. The Court will dismiss this action as duplicative and Petitioner may proceed on his

earlier filed action.

        Accordingly, it is now

        ORDERED:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
2 The Court has not yet served the petition in case no . 2:20-cv-29-FtM-JES-MRM because Petitioner has
not paid the $5.00 filing fee or provided proof of indigency as directed by the Court in its January 15, 2020,
2019 Order. (Doc. 9).
       1.     The case is DISMISSED as duplicative of case 2:20-cv-29-FtM-JES-MRM.

       2.     The Clerk of Court shall, enter judgment, terminate any pending motions as

moot, and close this file.

       DONE and ORDERED in Fort Myers, Florida this 12th day of February 2020.




SA: FTMP-2
Copies: All Parties of Record




                                           2
